Curia, per Sutherland, J.
The plaintiff, upon the evidence in the case, must be considered as having been a freeman, during the period he was in the service of the defendant. But the defendant purchased him as a slave in perfect good faith, for a large and valuable consideration. The plaintiff supposed himself to have been a slave; and at his own request, was sold by the defendant to a person whom the plaintiff had induced and procured to purchase him. There is no pretence of an express promise on the part of the defendant, to pay the plaintiff for his services; and the question is, whether, under the circumstances of this case, such a promise is to be implied. No doubt the services of the plaintiff, having been performed for the benefit of the defendant, with his knowledge and approbation, the law will imply a promise to pay for them, unless it appears they understood that no compensation was to be made. (Jacobson v. Executors of Le Grange, 3 John. 201.) In this case, it clearly appears, that such was the understanding of the plaintiff, as well as the defendant. The plaintiff knew, and admitted, that the defendant had purchased his time, until lie was 28 years of age ; that he paid 200 dollars for it *533that he was entitled to his services. He procured another person to purchase the uuexpired term of his services, from the defendant; thereby admitting the defendants’ right to sell it. The law, under such circumstances, cannot raise an implied assumpsit.
The case of Alfred v. Fitz James, (3 Esp. Rep. 4,) is precisely in point. It appeared, in that case, that the plaintiff, a colored man, came over from Martinique with the dutchess of Fitz James, having been born a slave on an estate belonging to her in that Island. There was no contract of hiring for wages ; but a witness said the marquis had been heard to promise him wages. Ld. Kenyon ruled, that up to the time of the promise to pay wages, the plaintiff could not recover, as there was no original contract of service for wages. (And vid. 1 Com. on Contr. 227.)
The case of Cook v. Husted, (12 John. 188,) has no analogy to this. There Cook purchased the time of a black girl from one Israel Pugsley. She did not, in fact, belong to Pugsley, but to Sarah Husted, the plaintiff; and the action was brought by her to recover the value of her services while she lived with the defendant. Having shown the slave to be hers and to have performed services for the defendant, she was, of course, entitled to be paid for them, unless there was something to show the parties understood that no compensation was to be made. There was nothing of that kind in the case; or from which it could be inferred,
Judgment reversed.